Citation Nr: 0407799	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-08 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date, prior to September 17, 
2001, for an award of special monthly compensation for loss 
of use of one eye.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to July 
1972 and from January 1981 to December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Togus, Maine.  The RO awarded special monthly compensation 
for the loss of use of one eye effective from September 17, 
2001.  The veteran disputed the effective date in a notice of 
disagreement that he filed later in April 2002.  

In May 2002 the RO affirmed the determination previously 
entered.


FINDINGS OF FACT

1.  VA has completed all required notification and 
development related to the claim.

2.  On September 17, 2001, the RO received a VA Form 21-4138, 
Statement in Support of Claim, in which the veteran requested 
an award of special monthly compensation for loss of use of 
his right eye.

3.  In April 2002, the RO issued a rating decision granting 
special monthly compensation for loss of use of the right eye 
effective from September 17, 2001.  T

4.  It is not shown that a claim for special monthly 
compensation was raised during the one-year period prior to 
September 17, 2001, or that the condition, blindness in one 
eye, on account of which special monthly compensation was 
awarded existed within the one-year period prior to September 
17, 2001.


CONCLUSION OF LAW

The criteria for effective date, prior to September 17, 2001, 
for the award of special monthly compensation for loss of use 
of one eye have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (the VCAA), 
enacted on November 9, 2000, heightened the duty that VA had 
under earlier law to provide notice and assistance with the 
development of evidence to claimants of VA benefits.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(CAVC) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Because the claim, that of September 17, 2001, leading to 
this appeal was presented to VA after the November 9, 2000 
date of enactment of the VCAA, the terms and requirements of 
that statute govern VA's development and review of the issue 
before the Board.  Pelegrini v. Principi, 17 Vet. App. 412 ( 
2004).

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of the statute's enactment.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).

Before deciding an appeal, the Board must consider whether 
the claim has been developed and adjudicated by the agency of 
original jurisdiction within the framework established by the 
VCAA and implementing regulations.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  The Board has reviewed the 
record before it on this appeal and has found, for the 
reasons set forth below, that all applicable requirements of 
the VCAA and its implementing regulations have been satisfied 
by the RO's actions on the veteran's claim for an effective 
date prior to September 17, 2001, for the award of special 
monthly compensation for loss of use of one eye.

Under the VCAA, VA has a duty to assist a claimant with 
obtaining medical records and other documentary evidence.  
38 U.S.C.A. § 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  
VA is required to make reasonable efforts to obtain 
outstanding records pertinent to the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  When such records are 
in the custody of a federal department or agency, VA must 
continue to try to obtain them until it has been successful 
unless it is reasonably certain that they do not exist or 
that further efforts to obtain them would be futile.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

VA must give appropriate notice to the claimant if it is 
unable to obtain needed records.  38 C.F.R. § 3.159(e).  
Under the VCAA, the duty to obtain records applies when the 
claimant, after being requested to do so by VA, "adequately 
identifies [such records] to the Secretary and authorizes the 
Secretary to obtain" them.  38 U.S.C.A. § 5103A(b).

Under the VCAA, VA also has a duty to secure a medical 
examination or medical opinion if one is needed to decide a 
claim for VA benefits.  38 U.S.C.A. § 5103(A)(d)(1); 
38 C.F.R. § 3.159(c)(4).  

Development of evidence needed to determine whether the 
veteran is entitled to an earlier effective date for the 
grant of special monthly compensation made in the April 2002 
rating decision was accomplished by VA.

Review of the claims file shows that the RO obtained all 
medical records that it had determined, or the veteran had 
indicated, could substantiate his contention that he was 
entitled to an earlier effective date than that assigned with 
the grant of special monthly compensation in the April 2002 
rating decision.  The RO secured the veteran's service 
medical records.  The RO secured VA treatment records, 
including those that the veteran referred to in a statement 
in support of his claim, and obtained private medical records 
that he had identified.  The veteran has not indicated that 
any medical records that could help to show that he is 
entitled to an earlier effective date for the grant of 
special monthly compensation have not been secured.

The RO provided the veteran with a VA eye examination in 
March 2002, during which were developed findings needed to 
decide the issue of entitlement to an effective date prior to 
September 17, 2001, for the grant of special monthly 
compensation.  

The Board finds that the evidence that has been developed by 
the RO, together with the veteran's written statements, is 
sufficient to permit decision of the issue presented on this 
appeal.

Thus, the Board finds that VA has fulfilled its duty under 
the VCAA and its implementing regulation to assist a claimant 
with the development of evidence to substantiate the claim.

The VCAA requires VA to provide claimants with certain notice 
concerning the evidence that is needed to substantiate their 
claims.  Decisions rendered by the CAVC since the VCAA was 
enacted have interpreted the requirements in the statute and 
its implementing regulation concerning this notice, both its 
content and its timing, and recent legislation has expanded 
upon those requirements.

The notice furnished by VA must inform the claimant, and the 
claimant's representative, if any, of any information and of 
any medical and lay evidence that VA determines is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  


The notice must be furnished upon receipt of a complete or 
substantially complete application.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  The notice must explain which 
evidence the claimant is finally responsible for obtaining 
and which evidence VA will attempt to obtain on the 
claimant's behalf.  Quartuccio, 16 Vet. App. at 186.  

The notice must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); Pelegrini, supra.  The 
notice must be furnished "before an initial unfavorable AOJ 
[agency of original jurisdiction] decision on the claim."  
Pelegrini, supra.  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  

A recent amendment of section 5103 provides that VA may make 
a decision on the claim before the one-year period has 
expired without vitiating the notice.  38 U.S.C.A. § 5103(b), 
as amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  

This amendment is by its terms retroactive to the November 9, 
2000 date of enactment of the VCAA.  38 U.S.C.A. § 5103(b), 
as amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(c), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  



Notice concerning the evidence that was needed to 
substantiate the claim of entitlement to an effective date 
earlier than September 17, 2001 for special monthly 
compensation for loss of use of one eye was accomplished by 
VA's notice concerning the claim of entitlement to that 
benefit and by the statement of the case issued in March 
2003.  See VAOPGCPREC 8-03.

In October 2001, the RO sent the veteran a letter, with a 
copy to his representative, that was intended to serve as the 
notice required by the VCAA.  This letter was sent in 
conjunction with the claim of entitlement to special monthly 
compensation loss of use of the right eye.  

However, by referring to the statutory criteria for a grant 
of special monthly compensation for loss of use of one eye, 
the October 2001 letter apprised the veteran of what evidence 
could warrant the assignment of an effective prior to 
September 17, 2001 for the grant of special monthly 
compensation on the ground that entitlement to that benefit 
existed before that date.  

The October 2001 letter also notified the veteran of the 
importance of any treatment records concerning the right eye 
condition that were dated from 1994 through the present.  In 
this way, the October 2001 letter again apprised the veteran 
of evidence that could substantiate entitlement to an earlier 
effective date prior to September 17, 2001, for the grant of 
special monthly compensation.  The letter invited the 
veteran, as he later did, to reply by identifying such 
treatment records.

The October 2001 letter clearly delineated the respective 
responsibilities of VA and the appellant for obtaining 
evidence.  While indicating that he bore final responsibility 
for obtaining private medical records, the October 2001 
letter offered the veteran the assistance of VA in obtaining 
additional evidence that he might identify.  The October 2001 
letter invited him to submit any documentary evidence in his 
possession or to identify records that he thought could 
support his claim and to execute a release form that was 
enclosed with the letter, VA Form 21-4142, so that the RO 
could obtain the records on his behalf.

The March 2003 statement of the case apprised the veteran of 
the legal criteria for the granting of an effective date 
earlier than September 17, 2001, for the award of special 
monthly compensation, and also reviewed what the evidence 
must show to establish entitlement to that benefit before 
that date.  It thus completed the notification required by 
the VCAA.

The Board has observed that the requirement enunciated by the 
CAVC in Pelegrini, supra. that notice must be issued under 
section 5103 of the VCAA before the initial decision, if 
unfavorable, is rendered by the agency of original 
jurisdiction was not adhered to in this case.  Rather, the 
unfavorable decisions, those in the April and May 2002 rating 
decisions, preceded the completion of the notification 
required by the VCAA.  

However, the General Counsel of VA has held that when, as 
here, a claimant raises a new, "downstream" issue in a 
notice of disagreement that is filed in response to a 
decision on a claim, VA is not required under the VCAA to 
issue a new notice addressing that issue so long as it 
properly addresses the issue in a statement of the case.  See 
VAOPGCPREC 8-03.  Precedent opinions of the General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 2003).  
The RO fully addressed the issue of entitlement to an 
effective date earlier than September 17, 2001, for the grant 
of special monthly compensation in the statement of the case 
that it furnished in March 2003.  

At the same time, the Board finds it appropriate to observe 
that the ability of the veteran to prosecute the issue of 
entitlement to an earlier effective date was not diminished 
by the timing of the notification concerning that issue.  The 
purpose of the requirement of section 5103 concerning 
notification of claimants is that they be given an adequate 
opportunity to produce or identify evidence in support of 
their claims before those claims are decided, so that the 
decision that is rendered is one that considers all of the 
pertinent evidence.  Once evidence development and notice are 
accomplished, as they have been in this case, the due process 
intended by the VCAA has been secured and there is no 
prejudice to the claimant if the Board decides his claim on 
appeal.  

Accordingly, the Board finds VA has fulfilled its duty to 
notify under the VCAA and its implementing regulation.  
Therefore, the Board concludes that the issue on appeal 
should be decided at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  The Board's recitation of the RO's 
communications above show the claimant was advised that 
he could submit additional evidence.  It appears to the 
Board that the claimant has indeed been notified that he 
should provide or identify any and all evidence relevant 
to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini, 
supra.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Criteria and Analysis

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400; see 38 U.S.C.A. § 5110(a).  The effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge, or release, from service 
if application therefor is received within one year from such 
date of discharge or release.  38 C.F.R. § 3.400(b); see 
38 U.S.C.A. § 5110(b)(1).  The effective date of an award of 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2); see 
38 U.S.C.A. § 5110(b)(2).  

Special monthly compensation is payable for a particular 
disability for which service connection has been granted, in 
addition to the basic rate of compensation therefor.  See 
38 C.F.R. § 3.350(a).  A claim for special monthly 
compensation is an original claim but one that seeks 
compensation on account of a disability for which service 
connection already has been granted.  See Akles v. Derwinski, 
1 Vet. App. 118, 119 (1991).  Thus, the rules concerning 
effective date for original claims and for increased rating 
claims should both be considered.  See Tucker v. West, 11 
Vet. App. 369, 372 (1998).  

A "claim" is "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p) (2003).  VA is required to identify and act 
on informal claims for benefits.  38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a) (2003); see Servello 
v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim consists of any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of the claimant who is not sui 
juris.  38 C.F.R. § 3.155(a) (2003). 

The submission of certain medical reports concerning 
examination, treatment, or hospital admission or of certain 
lay evidence may represent an informal claim for increased 
benefits or an informal claim to reopen, when the reports 
relate to examination or treatment of a disability for which 
service connection has been previously established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or 
hospital admission.  38 C.F.R. § 3.157(b) (2003); Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).  The date of an 
outpatient or hospital examination at, or admission to, a VA 
hospital will be accepted as the date of receipt of the 
informal claim.  38 C.F.R. § 3.157(b)(1).  

To constitute such a claim, the record must indicate that the 
disability in question has increased in severity.  Norris v. 
West, 12 Vet. App. 413, 421 (1999).  The date of receipt by 
VA of evidence from a private physician or layman will be 
accepted as the date of the informal claim if that evidence 
is within the competence of the physician or layman, as the 
case may be, and shows that it is reasonably probable that 
the claimant is entitled to benefits.  38 C.F.R. 
§ 3.157(b)(2).

Service connection was established for the disability in 
concern, optic neuritis of the right eye with loss of visual 
acuity, and an evaluation of 30 percent assigned, by rating 
decision dated in July 1994.  The 30 percent evaluation was 
assigned under Diagnostic Code 6074.

The veteran first requested an award of special monthly 
compensation for this disability in a VA Form 21-4138, 
Statement in Support of Claim, that was received by the RO on 
September 17, 2001.  In an April 2002 rating decision, the RO 
awarded special monthly compensation for loss of use of the 
right eye from the date of receipt of this claim.  

The award of special monthly compensation in the April 2002 
rating decision was based on the RO's determination that that 
the veteran's right eye disability had worsened from one 
characterized by impaired vision to one characterized by 
blindness.  In the April 2002 rating decision, the RO changed 
the Diagnostic Code under which the disability was listed 
from Diagnostic Code 6074, which denotes impaired vision in 
one eye but not blindness, to Diagnostic Code 6070, which 
denotes blindness in one eye.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6070, 6074 (2003).  

When an eye disability is rated under Diagnostic Code 6070, 
entitlement to special monthly compensation is established.  
38 C.F.R. § 4.84a, Diagnostic Code 6070.  Entitlement to 
special monthly compensation is not established when an eye 
disability is rated under Diagnostic Code 6074.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6074.

If it is factually ascertainable that an increase in 
disability occurred within one year prior to an informal 
claim for increased compensation, then the award of increased 
shall be effective as of the earliest date during the one-
year period prior to receipt of the claim as of which the 
increase in the disability is shown.  38 C.F.R. § 
3.400(o)(2); see 38 U.S.C.A. § 5110(b)(2).  In this case, it 
must be determined whether the record shows that the increase 
in disability on account of which special monthly 
compensation was awarded in April 2002 existed during the 
one-year period prior to the September 17, 2001 informal 
claim.  

Moreover, it must be determined whether an informal claim for 
the increased benefit of special monthly compensation was 
presented on the record prior to September 17, 2001.  

The date of a VA medical record of examination, treatment, or 
hospital admission will constitute an informal claim for 
increased benefit of special monthly compensation that is 
earlier than that of September 17, 2001, if that record shows 
that the veteran's eye disability had increased in severity 
and the evidence was dated after service connection for the 
disability was established.  The date of VA's receipt of 
certain private medical evidence or lay statements dated 
after service connection for the eye disability was 
established could also constitute an informal claim for the 
increased benefit of special monthly compensation that is 
earlier than that of September 17, 2001.  See 38 C.F.R. 
§ 3.157(b)(2).

The Board finds that the record does not show that an 
informal claim for special monthly compensation for the right 
eye disability was raised prior to September 17, 2001, and 
after service connection for the eye disability was 
established in July 1994.  Therefore, the effective date of 
the award of special monthly compensation granted in April 
2002 will be September 17, 2001, the date of the informal 
claim, unless it is factually ascertainable that entitlement 
to special monthly compensation existed within the one-year 
period prior to September 17, 2001.  38 C.F.R. §§ 3.155(c), 
3.400(o)(1).

Special monthly compensation was awarded on the basis of a 
finding that the veteran had blindness in the right eye, that 
is, only light perception.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6067-70 (2003).  Under the criteria for evaluating eye 
disabilities characterized by impairment of central visual 
acuity, loss of use, or blindness, of one eye, having only 
light perception, will be held to exist when there is 
inability to recognize test letters at 1 foot (.30m.) and 
when further examination of the eyes reveals that perception 
of objects, hand movements, or counting fingers cannot be 
accomplished at 3 feet (.91 m.), being considered of 
negligible utility.  38 C.F.R. § 4.79 (2003).  

Although special monthly compensation for an eye disability 
also is awarded on the basis of anatomical loss of one eye or 
on the basis of there being vision in both eyes of 5/2000, 
see 38 C.F.R. § 4.84a, Diagnostic Codes 6063-66, 6071 (2003), 
such facts have not been shown at any time in this case.  

The veteran has not lost his right eye, and no medical 
evidence of record indicates that his left eye had a Snellen 
index of 5/200 or worse.  However, a VA eye examination that 
was performed in March 2002 showed that with his right eye, 
the veteran could only count fingers at a distance of one 
foot.  Therefore, it was concluded that had suffered loss of 
the use of his right eye (blindness).

The evidence of record concerning the state of the veteran's 
right eye disability during the one-year period prior to 
September 17, 2001 consists of a VA neurology note dated in 
April 2001.  The note indicates that the veteran reported no 
new loss of vision or other neurological complaints.  Thus, 
this evidence does not show that the veteran's right eye 
disability on the date in concern amounted to blindness in 
one eye.

The record does not contain private medical records or 
competent lay statements received by VA within the one-year 
period prior to September 17, 2001 that are pertinent to the 
state of the veteran's right eye disability during that 
period.

The veteran maintains that an effective date of December 29, 
1992, representing the day after his separation from service, 
is warranted.  However, the record does not show that he 
presented a request for special monthly compensation for his 
right eye condition within one year after he was separated 
from service.  Therefore, an effective date representing the 
day after the veteran's separation from service may not be 
assigned.  38 C.F.R. § 3.400(b); see 38 U.S.C.A. 
§ 5110(b)(1).  

Accordingly, the date of receipt of the veteran's informal 
claim for special monthly compensation, September 17, 2001, 
is the proper effective date for the grant of that benefit.  
38 C.F.R. § 3.400; see 38 U.S.C.A. § 5110(a).  Therefore, the 
claim of entitlement to an effective date earlier than 
September 17, 2001, for an award of special monthly 
compensation for loss of use of one eye must be denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an effective date, prior to September 17, 
2001, for an award of special monthly compensation for loss 
of use of one eye is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



